Citation Nr: 0600900	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  00-18 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to an initial compensable evaluation for 
esophageal reflux and dysmotility.  

3.  Entitlement to an initial compensable evaluation for 
hypertension.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The appellant had active military service from April 1969 to 
January 1973, and from January 1975 to June 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1999 rating action by the 
Department of Veterans Affairs (VA) Regional Office located 
in Nashville, Tennessee.  The appellant currently resides 
within the jurisdiction of the VA Regional Office located in 
Roanoke, Virginia (RO).                 

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 

In a letter from the appellant, received by the Board in 
August 2005, the appellant raised the issue of entitlement to 
service connection for post-traumatic stress disorder, 
secondary to service-connected hypertension.  This issue has 
not been developed for appellate consideration and is 
referred to the RO for appropriate action.


REMAND

By a May 2004 decision, the Board remanded this case.  At 
that time, the Board ordered that the appellant be provided 
with the following VA examinations: (1) an audiological 
examination to determine the nature, severity, and etiology 
of any tinnitus found, (2) a comprehensive gastrointestinal 
examination to determine the current severity of the 
appellant's service-connected esophageal reflux and 
dysmotility, and (3) a comprehensive examination to determine 
the current severity of the appellant's service-connected 
hypertension.   


Per the Board's instructions, the appellant was scheduled for 
the requested examinations in April and May 2005 March.  The 
appellant failed without explanation to appear for the 
scheduled examinations.  As noted by the appellant's 
representative, the Virginia Department of Veterans' Services 
(VDVS), in an October 2005 VA Form 1-646, Statement of 
Accredited Representation in Appealed Case, the Appeals 
Management Center continued the denial of benefits at least 
in part due to the failure to report for the examinations.  
However, the RO created a temporary claims file and the 
evidence of record includes a note from the temporary file 
that there was mail received on June 6, 2005 which showed 
that the appellant requested that the examinations be 
rescheduled.  According to the note from the temporary file, 
the mail was forwarded to "397."  However, as reported by 
the VDVS, there is no evidence of record of "397" receiving 
the mail and associating it with the claims file.  There is 
also no evidence of record showing that the appellant's 
examinations were rescheduled.  Therefore, in light of the 
above, the appellant must be given another opportunity to 
report to the requested VA examinations.  

In a letter received from the appellant in October 2005, the 
appellant stated that he had been having more heart problems 
and that he would be tested in the next two months.  
According to the appellant, "heart murmur and another test 
on [his] heart" all related to his service-connected 
hypertension.  In addition, the appellant indicated that he 
had been having more stomach problems and acid reflux.  
According to the appellant, he was taking more medication for 
his stomach.  He noted that the records would be available at 
the Johnson City VA Medical Center (VAMC).  Inasmuch as the 
VA is on notice of the potential existence of additional VA 
records, these records must be obtained prior to any further 
appellate review of this case.  See Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992); see generally Murincsak v. Derwinski, 2 
Vet. App. 363, 372-73 (1992).  As additional action must be 
taken in either obtaining such putative records, or 
documenting information that the medical records cannot be 
obtained, further development in this regard is warranted. 

Accordingly, this case is remanded for the following actions:

1.  The RO must request that the 
appellant identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for his tinnitus and 
his service-connected esophageal reflux 
and dysmotility, and hypertension since 
February 2005.  With any necessary 
authorization from the appellant, the RO 
must attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this request 
which have not been previously secured, 
to specifically include any treatment 
records from the Johnson City VAMC, 
including the records referred to by the 
appellant in the letter received by the 
Board in October 2005.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claims.  The appellant and his 
representative must then be given an 
opportunity to respond.

2.  After any additional evidence has 
been obtained and added to the record, 
the RO must make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded the following 
examinations:

(A) An audiological examination to 
determine the nature, severity, and 
etiology of any tinnitus found.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for review in conjunction with the 
examination.  The examiner is 
specifically requested to review the 
March 1999 VA audiological examination 
report.  All necessary special studies or 
tests are to be accomplished.  It is 
requested that the examiner obtain a 
detailed history of the appellant's in-
service and post-service noise exposure.  
After a review of the examination 
findings and the entire evidence of 
record, the examiner must render an 
opinion as to whether any tinnitus is 
related to the appellant's period of 
active military service.  The examiner 
must specifically address the question of 
whether any degree of tinnitus began as a 
result of in-service noise exposure, to 
include in-service noise exposure due to 
the appellant's military occupational 
specialty as a machinery repairman.  If 
no disability is found, or no link to 
military service is found, such findings 
and conclusions must be affirmatively 
stated.  The rationale for the examiner's 
opinions must be set forth in detail.  
The report prepared must be typed.

(B) A comprehensive VA gastrointestinal 
examination to determine the current 
severity of the appellant's service-
connected esophageal reflux and 
dysmotility.  The claims folder and a 
copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner is specifically requested to 
review the appellant's March 1999 and 
August 2002 VA examination reports.  All 
necessary special studies or tests are to 
be accomplished.  With respect to the 
appellant's service-connected esophageal 
reflux and dysmotility, the 
gastrointestinal examiner must state 
whether the appellant has any current 
gastritis, and, if so, whether it is 
hypertrophic or atrophic in nature.  If 
it is considered atrophic, the examiner 
must identify the underlying disease with 
which it is associated.  See 38 C.F.R. 
§ 4.114, Diagnostic Code 7307 (2005).  If 
it is considered hypertrophic, the 
examiner must state whether or not it is 
chronic, and if so, whether it is 
associated with small nodular lesions and 
symptoms; multiple small eroded or 
ulcerated answers and symptoms; or severe 
hemorrhages, or large ulcerated or eroded 
areas.  Id.  The rationale for all 
opinions must be provided.  The report 
prepared must be typed.

(C) A comprehensive VA examination to 
determine the current severity of the 
appellant's service-connected 
hypertension.  The claims folder and a 
copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner is specifically requested to 
review the appellant's March 1999 and 
August 2002 VA hypertension examination 
reports.  All necessary special studies 
or tests are to be accomplished.  With 
respect to the appellant's service-
connected hypertension, the examiner must 
state whether the disease is manifested 
by diastolic pressure predominantly 100 
or more, or systolic pressure of 160 or 
more, or at minimum, a history of 
diastolic pressure predominantly 100 or 
more which requires continuous medication 
for control.  The examiner must also note 
if diastolic pressure is predominantly 
110 or more, or systolic pressure is 
predominantly 200 or more; diastolic 
pressure is predominantly 120 or more; or 
if diastolic pressure is predominantly 
130 or more.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2005).  The 
rationale for all opinions must be 
provided.  The report prepared must be 
typed.

3.  The RO must notify the appellant that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event 
that the appellant does not report for 
the aforementioned examinations, 
documentation must be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  The RO must then review and re-
adjudicate the issues on appeal.  If any 
such action does not resolve each claim 
to the appellant's satisfaction, the RO 
must provide the appellant and his 
representative a supplemental statement 
of the case and an appropriate period of 
time must be allowed for response.  
Thereafter, the case must be returned to 
this Board for appellate review.

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

